             Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                     (SOUTHERN DIVISION)

                                                             )
Lonnie K. Murrill,                                           )
                                                             )
                 Plaintiff,                                  )
                                                             )
                  v.                                         )        Civil Case No. DKC 17-2255
                                                             )
Otis Merritt, et. al.,                                       )
                                                             )
                 Defendants                                  )
                                                             )

                                       MEMORANDUM OPINION

        Pending before the Court is Plaintiff Lonnie K. Murrill’s “Petition for Reimbursement of

Reasonable Attorney’s Fees and Costs.” (ECF No. 43-1) (“Petition”). Defendant filed his

opposition thereto (ECF No. 44) (“Opposition”), and Plaintiff Murrill filed a reply (ECF No. 51)

(“Reply”). The Court has reviewed the submissions and the applicable law. No hearing is deemed

necessary. See Local Rule 105.6 (D. Md.). For the reasons presented below, the Court hereby

GRANTS the Petition and awards attorney’s fees and costs, as set forth more fully herein.

        I.       BACKGROUND

        Lonnie K. Murrill (“Plaintiff”) brought this action against Warden Otis Merritt

(“Defendant”) under 42 U.S.C. § 1983, alleging a violation of his constitutional rights stemming

from the failure to protect him from an assault by a fellow inmate at the Baltimore City Detention

Center. (ECF Nos. 3, 24).1 On May 1, 2019, Plaintiff served Defendant with document requests

and interrogatories, which had a due date of May 31, 2019. (Petition at 1-2). The Defendant


1
 Plaintiff’s Complaint and First Amended Complaint were filed pro se. On January 18, 2019, pro bono counsel was
appointed to represent Plaintiff, who later filed a Second Amended Complaint adding additional defendants after the
Motion to Compel was resolved. (ECF No. 45).
             Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 2 of 9



missed that deadline, as well as three other deadlines. (Id. at 2-3). Defendant ultimately responded

in part to the discovery requests, but only after Plaintiff filed a motion to compel full responses.

(Id. at 3). On August 8, 2019, Plaintiff filed a motion to compel Defendant’s discovery responses,

and also sought attorney’s fees.2 (ECF No. 33). Defendant opposed the motion, and Plaintiff filed

a reply. (ECF No. 34, 35).

           On September 20, 2019, the Court conducted a hearing on the motion to compel. (ECF No.

41). On September 23, 2019, the Court granted the motion, and ordered: the Defendant to provide

responses to the discovery requests, and the parties to meet and confer within seven days following

the hearing as well as resolve all outstanding discovery issues. (ECF No. 42). The Court also

awarded attorney’ fees to the Plaintiff. (ECF Nos. 41, 42). Furthermore, the Court ordered Plaintiff

to file a motion, within thirty (30) days of the entry of the order, for attorney’s fees and costs

associated with the filing of the renewed motion to compel. Id. Plaintiff filed the Petition

requesting $11,910 in attorney’s fees and $252.94 in costs (Petition at 11).

           II.      DISCUSSION

                    A. Plaintiff’s Request for Attorney’s Fees/Costs and the Opposition Thereto

           Plaintiff requests fees for 34.4 hours of attorney work, and .8 hours of paralegal work, for

a total of 35.2 hours. (Petition at 21-22). Plaintiff offers a declaration, a billing statement, and

profiles of the three attorneys for whom he seeks fees. (Id. at 21-22; ECF No. 51-1, pp. 1-11). The

supporting documentation is further broken down as follows: Maurice Bellan, who has 20 years’

legal experience, billed at a rate of $475.00/hour for approximately 8 hours of work; Andrew

Riccio, who has 8 years’ legal experience, billed at a rate of $300.00/hour for 12.1 hours of work;

and Graham Cronogue, who has 6 years’ experience, billed at a rate of $300.00/hour for 13.9 hours



2
    Plaintiff also sought an extension of time by which to file an Amended Complaint. (ECF No. 43).

                                                          2
             Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 3 of 9



of work. (Petition at 21-22; ECF No. 51-1, at 1-11). The time entries identify the following

categories of work performed: communications with defense counsel; “Interrogatories, Document

Production, and Other Written Discovery;” and motions practice, including preparation of motion

to compel and reply. (Id.). The paralegal work is for filing a motion for one of the attorneys to

appear pro hac vice to argue the motion to compel before the Court. (Id.).

           Plaintiff’s counsel principally advances four arguments in support of the fees requested,

citing to four Johnson3 factors (Factors One, Three, Four, and Five). First, that even though

appointed to represent Plaintiff pro bono, counsel “represented him as they would any other client,

staffed the case as they would. . .for a paying client, and expended the same efforts as they would

[for a paying client].” (Petition at 5). Second, the skill required expending 32.5 hours. Third, the

opportunity cost involved both the “delay” in developing Plaintiff’s case, and the diversion of

resources from other “individual billing portfolios.” Fourth, it is customary for counsel to be

awarded fees in the amounts sought, and counsel exercised “billing judgment” and reduced their

standard billing rates. (Petition at 5-7). Thus, both the rates sought and all of the hours billed are

reasonable.

           In the Opposition, the Defendant counters with four main arguments. First, that the hourly

fee reimbursement rates are too high for all three attorneys because each seeks the maximum rate

applicable. Specifically, when analyzing the “Rules and Guidelines for Determining Attorneys’

Fees in Certain Cases,” Appendix B, December 2018 (“the Guidelines”), the maximum rate is

sought for two senior associates, even though they only have one or three more years, respectively,

than the minimum level set; and the maximum amount of fees are sought for the partner, even

though he has the “minimum years of experiences in that range.” (Opposition at 3-4). Second, the



3
    Johnson v. Georgia Hwy. Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974).

                                                           3
          Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 4 of 9



prevailing rates in Baltimore are lower than those in the District of Columbia. Third, that the

motion to compel was “common” (no novel issues), and the use of three attorneys billed at the

maximum rates per the Guidelines is unreasonable. Fourth, that the number of hours billed in

unreasonable; there are too many attorneys who were not necessary either for drafting the motion

or resolving the discovery disputes. (Opposition at 5-6). Thus, Mr. Bellan’s rate should be reduced

to $400, Mr. Riccio’s rate should be reduced to $200, and Mr. Cronogue’s rate should be reduced

to $180. (Opposition at 5). In addition, Defendant seeks a reduction of 25% of the requested

number of hours for the “excessive and unreasonable billing.” (Opposition at 7). Finally, the

Defendant does not object to the reimbursements sought for paralegal work or the legal research

performed.

        Plaintiff’s counsel replies, in essence, that they “exercised billing judgment by only

requesting reimbursement for tasks directly pertinent to the Motions.” (Reply at 2-3). Mr. Bellan

also claims that the staffing was reasonable, given that “at the time of his court appointment pro

bono counsel expected this to be a high-caliber federal litigation with a skilled opponent,” and

Defendant’s conduct necessitated his involvement. (Reply at 3). Finally, the attorney fee rates

sought are “presumptively” and “actually” reasonable, given the attorneys’ experience. (Reply at

4-5).

               B. Legal Standard

        As an initial matter, Plaintiff is indisputably entitled to attorney’s fees. Pursuant to Fed. R.

Civ. P. 37(a)(5)(A), the Court awarded attorney’ fees to the Plaintiff, finding that: (a) he had acted

in good faith before filing the motion; (b) the Defendant’s untimely responses were not

substantially justified; and (c) there were no other circumstances that would make the award of the




                                                   4
         Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 5 of 9



attorney’s fees unjust. (ECF Nos. 41, 42). The question remains, however, what are reasonable

rates and a reasonable number of hours.

               C. Reasonableness of Fees

       A court determines the amount of attorney’s fees to award by first calculating the “lodestar

figure.” Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009) (citing Grissom

v. The Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008)). The lodestar figure equals the number of

reasonable hours expended by counsel multiplied by a reasonable hourly rate. Id. A court next

examines twelve factors, the Johnson factors, to determine the “reasonable” hours and rates:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4) the
       attorney’s opportunity costs in pressing the instant litigation; (5) the customary fee
       for like work; (6) the attorney’s expectations at the outset of the litigation; (7) the
       time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of
       the attorney; (10) the undesirability of the case within the legal community in which
       the suit arose; (11) the nature and length of the professional relationship between
       attorney and client; and (12) attorneys’ fees awards in similar cases.

See Robinson, at 243-44 (internal quotation marks omitted) (quoting Barber v. Kimbrell’s Inc.,

577 F.2d 216, 226 n. 28 (4th Cir. 1978)) (adopting the factors specified by Johnson v. Ga. Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974))). A court is not required to evaluate all twelve Johnson

factors. Imgarten v. Bellboy Corp., 383 F. Supp. 2d 825, 836 (D. Md. Aug. 6, 2005).

       The Court also relies upon the Guidelines. As relevant here, the following apply:

       b. Lawyers admitted to the bar for five (5) to eight (8) years: $165-300;

       e. Lawyers admitted to the bar for twenty (20) years or more: $300-475

       f. Paralegals and law clerks: $94-150.

Loc.R. App’x B ¶ 3 (footnote omitted). Although they are not binding, because the Guidelines

presumptively set forth ranges of reasonable hourly rates based on an attorney’s years of



                                                 5
          Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 6 of 9



experience, the Court will rely upon them. See Gonzales v. Caron, Civ. No. CBD-10-2188, 2011

WL 3886979, at *2 (D. Md. Sept. 2, 2011).

        The party seeking attorney’s fees bears the burden of establishing the reasonableness of

those fees. Ledo Pizza Sys., Inc. v. Ledo Rest., Inc., DKC-06-3177, 2012 WL 4324881, at *6 (D.

Md. Sept. 18, 2012). In addition, even if the billing rate is reasonable, the party seeking fees must

“show that the number of hours for which he seeks reimbursement is reasonable and does not

include hours that are excessive, redundant, or otherwise unnecessary.” Travis v. Prime Lending,

Case No. 07-cv-065, 2008 WL 2397330, at *4 (W.D. Va. June 12, 2008).

        When analyzing the reasonableness of the fees requested, the Court finds Johnson factors

one, two, three, four, five, and nine to be most relevant.

        As to factors three and nine, Johnson instructs the court to “closely observe the attorney's

work product, his preparation, and general ability before the court.” 488 F.2d at 718-720. Here,

Mr. Bellan clearly has significant civil rights law litigation experience, as reflected in his

declaration. (See Petition at 14-15). Regarding Messers. Riccio and Cronogue, it is not of great

significance to this Court that the junior attorneys lack specific experience in civil rights law, as

they possess litigation experience and are supervised by Mr. Bellan. Thus, the Court find that

Plaintiff’s counsel has the requisite experience, skill, and ability to represent Plaintiff’s interests.

        Factor one is relevant because Plaintiff’s counsel spent a significant amount of time trying

to get Defendant to respond to the discovery requests, which necessitated the filing of the motion

to compel. However, as set forth below, the amount of time spent on the motion appears excessive.

Regarding factor four, counsel was appointed to represent Plaintiff pro bono, and the records

support a significant number of hours dedicated to the motion to compel and communications with




                                                   6
          Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 7 of 9



Defendant’s counsel re: the discovery at issue. The Court finds credible that these issues diverted

counsel’s time away from “other billing portfolios.”

       With respect to factor five, counsel spends time highlighting their firm’s usual attorney fee

rates, and appears to argue that because those rates are significantly higher than the Guidelines,

the rates requested at the top of the range for all three of them are presumptively reasonable. First,

this Court does not believe counsel’s usual rates are the appropriate metric; rather, the Guidelines’

rates are “more representative of a broader range of fees charged by practitioners appearing in

federal court in Maryland.” Kreuze v. VCA Animal Hosps., Inc., Case No. PJM 17-1169, 2019 WL

2107263, (D. Md. May 14, 2019). Second, the Court disagrees that a fee at the top of the applicable

guideline is appropriate as it relates to Mr. Cronogue. While his biography generally reflects some

litigation experience, it is not particularized, and he has only one year’s experience more than the

bottom of the Guidelines range. (Reply at 9). Thus, a rate reduction for his role as of the date of

the Petition would be appropriate. Compare Proa v. NRT Mid Atl., Inc., AMD05-2157, 2009 WL

1681982, at *6-7 (D. Md. Feb. 13, 2009)(reduction in hourly rate appropriate based on attorney’s

experience level). However, as set forth below, the Court will do an overall downward adjustment.

Regarding Messrs. Bellan and Riccio, the declaration and their biographies reflect a significant

amount of experience that leads the Court to accept the rates sought without any discounting.

       With respect to factor two, a review of the motion to compel does not cause this Court to

find that it involved any particularly novel or difficult issues, especially not one that required three

attorneys working on it. Relatedly, given the claimed level of experience of the three attorneys and

the relative lack of complexity, the amount of time spent on the motion is excessive. For example,

Mr. Bellan is a highly experienced attorney; however, he billed for 6.4 hours for “discussion

regarding discovery deficiencies” and “attend[ing] to motion to compel issues.” (Petition at 21-



                                                   7
         Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 8 of 9



22). This is on top of the other attorneys spending at least an additional 21 hours on the motion to

compel (Id.). Moreover, some of the time entries for the associates appear unclear and possibly

duplicative. In sum, some reduction seems appropriate. Compare Key Gov’t Fin., Inc. v. E3 Enter.

Inc., 2 F.Supp. 3d 741, 754-755 (D. Md. 2014)(overstaffing matter by using six attorneys and three

paralegals and duplication of work merited reduction).

       However, Plaintiff’s counsel also made clear that they do not seek reimbursement for all

tasks related to the motion to compel, including the multiple attempts to “track down and

communicate with Defendant’s counsel.” (Reply at 3). A review of the supporting documentation

supports this representation. (Petition at 21-22). This Court finds that Plaintiff’s counsel

appropriately exercised billing judgment and, therefore, will find that only a reduction of $1,000

is appropriate to account for its previously-articulated concerns. This amount, in effect, reduces

the billing rate for Mr. Cronogue, and constitutes a deduction for the number of people who worked

on the motion. Compare Dause v. Broadway Servs. Inc., JKB 11-3136, 2012 WL 1131524, at *2

(D. Md. Apr. 3, 2012)(reducing attorneys’ fees to a collective amount given the attorneys’

experience and complexity of the matter).

       Finally, the Court has reviewed the records submitted related to paralegal work performed,

and I find that rate to be reasonable and uncontested by the Defendant.

               D. Costs

       Plaintiff references $252.44 in costs associated with legal research conducted, which is

compensable under the Guidelines. Loc.R. App’x B ¶ 4. The additional 50 cents sought or postage

is not unreasonable. Moreover, Defendant does not object to either expense.

       III.    CONCLUSION

       For the foregoing reasons, the Court GRANTS the Motion and awards Plaintiff $10,910.00



                                                 8
        Case 8:17-cv-02255-DKC Document 78 Filed 04/20/20 Page 9 of 9



in attorney’s fees and $252.94 in costs, for a total of $11,162.94.



Dated: April 20, 2020                                                      /s/
                                                             The Honorable Gina L. Simms
                                                             United States Magistrate Judge




                                                 9
